IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


J P MORGAN CHASE BANK, NA,        :         No. 70 WM 2014
                                  :
                Respondent        :
                                  :         Motion for One Month Stay of Sheriff Sale
                                  :         Pending Hearing to Fix Amount of Security
            v.                    :         for Supersedeas Pending Appeal
                                  :
                                  :
LOUIS J. LAMANNA A/K/A LOUIS JOHN :
LAMANNA (REAL OWNER AND           :
MORTGAGOR) AND MELISSA ANNE       :
LAMANNA (REAL OWNER) AND UNITED :
STATES OF AMERICA                 :
                                  :
                                  :
PETITION OF: LOUIS J. LAMANNA AND :
MELISSA ANNE LAMANNA, HIS WIFE    :


                                       ORDER


PER CURIAM


      AND NOW, this 10th day of October, 2014, the Motion for One Month Stay of

Sheriff Sale Pending Hearing to Fix Amount of Security for Supersedeas Pending Appeal

is hereby DENIED. Further, the request to set aside the sheriff sale of October 6, 2014,

is hereby DENIED.